PER CURIAM.
Michael Craig Clark and Eve Anna Clark appeal the district court’s order denying relief on their civil action against the Snug Harbor Property Owners Association. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Clark v. Snug Harbor Prop. Owners Ass’n, No. CA-03-45-2 (E.D.N.C. Sept. 23, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED